Title: From John Adams to the President of Congress, No. 92, 14 July 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      
     
     Paris, 14 July 1780. Dupl, both text and signature in John Thaxter’s hand (PCC, No. 84, II, f. 181–183). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:857.
     In this letter, read by Congress on 26 Dec., John Adams included reports from The Hague of 9 July indicating that the States General had appointed representatives to attend a congress at St. Petersburg for the implementation of the armed neutrality and that the new Spanish ambassador to the Netherlands had arrived. He then noted the numerous reports appearing in the English and European press concerning events in America, many of which he believed to be false or misleading, and the absence of any reliable information from America to counteract those reports. Adams called for the appointment of a secretary for foreign affairs who would send the congressional journals, American newspapers, and other information, declaring: “surely the Department of foreign Affairs is of Some Importance to the United States, and their most important Officers abroad ought not to be less informed, than every private Merchant.”
    